STATE OF LOUISIANA
          COURT OF APPEAL, FIRST CIRCUIT
ST. GEORGE PROFESSIONAL                            NO.     2022 CW 0033
FIREFIGHTERS ASSOCIATION
LOCAL 4524, JOSHUA HARRELL,
KRISTOPHER PEEL, JASON
TURNER, DAVID HEBERT, TRAVIS
MOORE, JACOB CROW, BLAKE
BOURGEOIS, CHELSEA BLOUNT

VERSUS

ST. GEORGE FIRE PROTECTION                               MARCH 14, 2022
DISTRICT NO. 2, AND GERARD
TARLETON, IN HIS OFFICIAL
CAPACITY AS FIRE CHIEF


In Re:     St. George Fire Protection District No. 2, Gerard
           Tarleton,   Johnny   Suchy,   David   L.  Carnes,  Chris
           Rosendahl,   Christopher    Corzo   and  Darrell  Ourso,
           applying for supervisory writs, 19th Judicial District
           Court, Parish of East Baton Rouge, No. 709946.


BEFORE:    GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

      WRIT DENIED.     Although the district court explicitly stated
that it denied the exception of prematurity filed by defendants,
the substance of the exception is more akin to an exception of
improper cumulation of actions.         See Joiner v. Brown, 2014-1077
 (La.  App.     1st    Cir.   4/24/15),    2015  WL   1882538,    at   *4
 (unpublished)     ("[T]he nomenclature given a pleading is not
controlling;     the courts will look beyond mere headings on
pleadings to determine the substance and true nature thereof.
Thus, a party may be granted any relief to which he is entitled
so long as the facts pled gave the opposing party adequate
notice of the existence of potential causes of action.") .             In
light of Joiner, the district court correctly recognized that
plaintiffs may not pursue their claims for supplemental mandamus
and injunctive relief pursuant to La. Code Civ. P. art. 1878 (A),
which   are    summary proceedings,       until  resolution    of   their
declaratory     judgment    action,  which    is accomplished through
ordinary proceedings.

                                   JMG
                                    GH
                                   WRC



COURT OF APPEAL,   FIRST CIRCUIT




                   OF COURT
          FOR THE COURT